Citation Nr: 9919054	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-27 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and former VA employee


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

The veteran filed a claim in March 1997 for service 
connection for a bilateral knee disability.  This appeal 
arises from the June 1997 rating decision from the 
Huntington, West Virginia Regional Office (RO) that denied 
the veteran's claim for service connection for a bilateral 
knee disability.  A Notice of Disagreement was filed in July 
1997 and a Statement of the Case was issued in July 1997.  In 
August 1997 the veteran requested a hearing at the RO.  A 
substantive appeal was filed in August 1997 with no hearing 
requested.  In November 1997, a hearing at the RO before a 
local hearing officer was held.

In view of the conclusion in this decision that the claim of 
service connection for a left knee disability is well 
grounded, the issue of whether service connection is 
warranted for a left knee disability is the subject of the 
Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a left knee disability is plausible, there being similar 
complaints pertaining to the left knee both in service and 
approximately four years postservice.

2.  There is no competent medical evidence linking the 
veteran's current right knee disability to his military 
service; the claim is not plausible.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service induction examination in September 1968, the 
veteran reported a history of a fracture of the right knee 31/2 
years ago that still bothered him.  On examination, the 
veteran's lower extremities were clinically evaluated as 
normal.  A notation indicated that "D.O. states joint mice 
and arthritis".  An orthopedic consultation was done for 
both knees in January 1969, and the knees were not considered 
disqualifying.  

In February 1969, the veteran was seen for chronic knee 
trouble.  It was noted that he had pain in both knees.  He 
stated that the left knee would go out of place.  The 
examination showed no abnormalities.  

Later in February 1969, the veteran was referred to the 
orthopedics department for a consultation.  It was noted that 
the veteran had been seen for chronic problems with the left 
knee.  However, although the physician had examined him many 
times, there had never been any abnormality on physical 
examination.  In addition, x-rays were normal.  The 
consulting physician noted that the veteran's chart was 
reviewed, and that the veteran's history was one of vague 
right knee pain which was not typical of anything.  The 
examination and x-rays were negative.  The impression was 
normal.  It was recommended that the veteran have full duty 
without a profile.  The veteran was seen on other occasions 
that month for knee complaints, but no abnormalities were 
noted.

In September 1970, the veteran complained of knee trouble.  
He had chronic intermittent left patella tendinitis.  
Previous x-rays were negative.  

On a separation examination in December 1970, the veteran's 
lower extremities were clinically evaluated as normal.

In March 1997, the veteran filed a claim for service 
connection for a bilateral knee disability.

A report from October 1996 from Clare D. Weidman, M.D., 
indicates that the veteran was seen for increasing pain in 
both knees over the past several years.  He had a diagnosis 
of osteoarthritis.  The veteran had two operations on both 
knees, the most recent was of the right knee in 1986.  It was 
indicated that the deformities of the veteran's knees were 
not correctable.  The x-rays revealed severe osteoarthritis 
of both knees with marked osteophyte formation and multiple 
loose bodies and absolute loss of joint space in the medial 
compartment of both knees.  The left knee was perhaps 
somewhat worse than the right.  

An operative report from February 1997 from Dr. Weidman 
indicates that the veteran had a total left knee 
arthroplasty.  The findings were advanced osteoarthritis of 
the left knee all compartments.  

Received from Greenbrier Valley Medical Center were a 
radiology report from April 1993 that indicates that the 
veteran had significant bilateral knee osteoarthritic 
degenerative changes.  It was noted that the veteran was 
somewhat young to have common osteoarthritic change although 
this was a good possibility.  A second possibility would be 
calcium pyrophosphate dihydrate deposition disease.  Also 
received was a radiology report of the knees from April 1996 
that indicates that there were advanced degenerative changes 
seen on each side with a narrow patellofemoral joint space 
and a narrow bilateral medial compartment.  On the right side 
there was a question of a "joint mouse" of an extrensic 
calcific density in the lateral compartment or superimposed 
upon it.  No meniscal calcification was seen.  No opaque 
foreign body, fracture or dislocation was noted.  On the left 
side a density overlaid the compartment of the lateral 
meniscus.  On each side there was exuberant osteophyte.

Records from Martin T. Smith, D.O., from September 1988 to 
September 1996 show that the veteran was seen in December 
1990 for a knee injury after he was lifting an engine at work 
and strained his right knee.  The assessment was internal 
derangement, pre-existing osteoarthritis.  The veteran 
continued to have treatment for acute arthritis and 
osteoarthritis.  In April 1994, the veteran continued to have 
periodic problems with his knees.  The assessment was pseudo 
gout.  

Records from Frank C. McCue, III, M.D., from February 1982 to 
July 1986 show that in March 1982 the veteran underwent a 
right medial meniscectomy.  The postoperative diagnoses 
included torn right medial meniscus with extension of 
chondromalacia of the medial femoral condyle.  In June 1986, 
the veteran had arthroscopic partial medial and lateral 
meniscectomies of the right knee.  The postoperative 
diagnoses included rule out medial meniscal tear, right knee 
and foreign body right knee.  In July 1986, the veteran had a 
diagnostic arthroscopy of the left knee.  The postoperative 
diagnoses included degenerative changes of the left knee with 
tear of the posterior horn of the medial meniscus.  Included 
with these records was a February 1982 letter to another 
physician.  Dr. McCue reported that he saw the veteran in 
February 1982 for a year and one-half history of pain on 
extremes of range of motion of the right knee with crepitus 
with motion.  It was noted that the knee had been swollen 
last January of 1981.  

Received from Dr. Weidman was a surgical pathology report 
from February 1997 that indicated a diagnosis of degenerative 
joint disease of the veteran's left knee.  Additionally 
received was a radiology report from February 1997 that 
indicates an impression of degenerative changes bilaterally 
with narrowing of the medial joint compartments of both 
knees.  The degree of narrowing appeared greater in the left 
knee.  Degenerative changes were present in the left patella.  

Records from C. F. Woodhouse, M.D., from April 1975, show the 
veteran was admitted with intermittent locking left knee.  It 
was indicated that the veteran fractured his right leg 
playing football years ago.  The history and physical 
examination were essentially negative.  Pneumoarthrogram 
showed what appeared to be a cartilaginous loose body in the 
knee.  Surgery of the knee did not show a loose body; 
however, there was evidence from a loose body.  The final 
diagnosis was osteochondromatosis knee, loose body.  

By rating action of June 1997, service connection for a 
bilateral knee disability was denied.  The current appeal to 
the Board arises from this denial.

At the hearing before a local hearing officer, the veteran 
testified that he had injured his right knee prior to service 
and that he had problems with both knees since he was 
eighteen.  While in service, the veteran continued to have 
problems with both knees but was threatened with a 
dishonorable discharge if he continued to report his 
problems.  A former VA employee that worked in job training 
for veterans testified that he met the veteran in 1971.  The 
veteran told the former VA employee that he had problems with 
his knees while in service, and that his knees continued to 
swell up.  It was indicated that the veteran might have had 
treatment at the Beckley, West Virginia VA medical center in 
the mid 1980s.  The former VA employee stated that in 1987, 
he filled out a VA Form 4138 as a claim for service 
connection for the veteran's knee disability.

Received in November 1997 was a November 1997 statement from 
the veteran's sister in law, wherein she reported that she 
was aware that the veteran suffered pain in his knees 
throughout the time he was in the service.

Received in December 1997 were notes from the Beckley, West 
Virginia VA Medical Center indicating that there were no 
records on the veteran for the period from January 1982 
through December 1987.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days or 
more during a period of war and arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

A.  Left knee disability

The veteran is claiming that he currently has a left knee 
disability that was incurred during service.  The evidence 
shows numerous complaints pertaining to the left knee in 
service, to include complaints of instability.  On all but 
one occasion, it was determined that there was no objective 
evidence of disability on clinical examinations or x-ray.  
However, when seen in September 1970, chronic intermittent 
left patella tendinitis was diagnosed.  Just four years after 
service, the veteran was seen for intermittent locking of the 
left knee.  Surgery was eventually required.  In view of the 
fact that the veteran had similar complaints in service and 
postservice and there is a diagnosis of a chronic knee 
disability in service, the undersigned finds that the claim 
for service connection of the left knee is plausible and thus 
well grounded.  The issue of whether service connection for 
this disability is in order will be the subject of the Remand 
portion of this decision.


B.  Right Knee Disability

Initially, there is a question as to whether the veteran's 
right knee disability preexisted his service.  A previous 
right knee fracture was noted by the veteran on his January 
1968 service induction examination.  Under 38 U.S.C.A. § 1111 
(West 1991), a veteran is afforded a presumption of sound 
condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  The 
term "noted" denotes only those conditions shown upon 
examination and recorded in an examination report, and a 
recorded history of a disability does not constitute such a 
notation.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 
C.F.R. § 3.304(b) (1998).  The presumption of soundness can 
be rebutted by clear and unmistakable evidence that such a 
disability existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1998); see also Monroe v. Brown, 4 Vet. App. 513, 
515 (1993).

In the present case, while the veteran mentioned previous 
trouble with his knees, the examination at induction in 
September 1968 showed the lower extremities to be normal.  
While the veteran mentioned at that time that a Doctor of 
Osteopathy reported he had joint mice and arthritis, a 
January 1969 notation on the service induction examination 
regarding an orthopedic consult, indicates that any knee 
disability was not considered disabling.  Accordingly, the 
undersigned finds that a knee disorder was not "noted", as 
defined by 38 U.S.C.A. § 3.304(b), at entry into military 
service, and the presumption of sound condition, therefore, 
attaches.  

Under 38 U.S.C.A. § 1111 and 38 C.F.R. 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
the veteran's right knee disability existed prior to service.  
In the judgment of the undersigned, the evidence does not 
show that a right knee disability clearly and unmistakable 
was present prior to the veteran's entrance into service.  In 
particular, while the veteran gave a history of joint mice 
and arthritis prior to service, these disabilities were not 
noted at an entrance orthopedic examination.  In addition, 
neither joint mice nor arthritis were found to be present 
during military service.  X-rays of the knees in service were 
normal.  Therefore, there is no evidence that a right knee 
disability preexisted service.   

Reports from Dr. McCue from February 1982, showing the 
veteran had a right medial meniscectomy, are the first 
postservice treatment records regarding the veteran's right 
knee.  This was more than ten years after the veteran's 
discharge from service.  A letter from this physician dated 
that same month refers to a one and one-half year history of 
right knee pain.  The veteran has submitted no competent 
medical evidence to establish a nexus between any current 
right knee disability and his service or any postservice 
symptomatology to military service.  The only evidence that 
would support the veteran's claim is found in his statements 
and testimony; however, lay evidence is inadequate to 
establish a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran having failed to present 
evidence of a plausible claim for entitlement to service 
connection for a right knee disability, that claim must be 
denied.  


ORDER

A well grounded claim having been presented for service 
connection for a left knee disability, the appeal to this 
extent is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for a right knee disability is denied.


REMAND

In view of the finding that the claim for service connection 
for a left knee disability is well grounded, the Board must 
comply with the duty to assist.  See 38 U.S.C.A. § 5107.  In 
this case, this requires attempting to locate additional 
medical records and obtaining a medical opinion as to the 
relationship of the post service left knee disability to 
military service.  Accordingly, the case is remanded for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
disability prior to April 1975 and since 
1997.  After securing the necessary 
releases, the RO should obtain those 
records not already contained in the 
veteran's claims folder.  The RO should 
also attempt to obtain from the service 
department the report of an orthopedic 
consultation done on January 21, 1969.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the left knee disability.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should 
determine whether it is at least as 
likely as not that the current left knee 
disability had its onset in military 
service.  The standard of proof 
underlined above must be used in 
rendering the opinion.  The reasons and 
bases for any decision should be 
discussed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


